Fourth Court of Appeals
                                   San Antonio, Texas
                                        January 21, 2020

                                      No. 04-18-00411-CV

REPSOL OIL AND GAS USA, LLC as successor of Talisman Energy USA Inc, Statoil Texas
        Onshore Properties, LLC, and Statoil Pipelines, LLC, and OGE, LLC,
                                    Appellants

                                                v.

 MATRIX PETROLEUM, LLC, Matrix Petroleum Holdings LLC, JAR Resources Holdings,
                    L.P., and TMRX Petroleum, LLC,
                               Appellees

                 From the 218th Judicial District Court, La Salle County, Texas
                              Trial Court No. 14-08-00158-CVL
                          Honorable Russell Wilson, Judge Presiding


                                         ORDER
       The parties’ joint motion to increase the word-count limits on their briefs is GRANTED.
We therefore order the aggregate word-count limit for all briefs filed by a single party to be
increased to 37,500.

        The parties’ joint motion for a third and final extension of time to file the appellants’
briefs is also GRANTED. We order appellants to file their respective briefs by March 5, 2020.
Counsel is advised that no further extensions of time will be granted absent a timely motion that:
(1) demonstrates extraordinary circumstances justifying further delay; (2) advises the court of the
efforts counsel has expended in preparing the brief; and (3) provides the court reasonable
assurance that the brief will be completed and filed by the requested extended deadline. The
court does not generally consider a heavy work schedule to be an extraordinary circumstance.

        Furthermore, on January 15, 2020, a copy of a contempt judgment against the court
reporter, Leticia Escamilla, was filed in this case. During the contempt proceeding, Ms.
Escamilla stated an attorney in this case notified her of two issues in this case: (1) there is a
missing volume of the reporter’s record on a motion to set aside; and (2) two exhibits consisting
of compact discs are missing, and the parties have not reached an agreement on whether to
replace the missing exhibits with copies. The contempt judgment addresses the missing volume
of the reporter’s record, and orders Ms. Escamilla to work exclusively on completing and filing
the missing volume in this case, as well as the reporter’s records in other cases.
        As to the second issue, we ORDER the parties to file a notice no later than 10 days of
this order, advising this court on whether: (1) exhibits are indeed missing; and, if so, (2) whether
the parties are able to replace the lost exhibits by agreement. See Tex. R. App. P. 34.6(f)(4)




                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of January, 2020.



                                                     ___________________________________
                                                     Michael A. Cruz,
                                                     Clerk of Court